Title: To Thomas Jefferson from Vitré, 23 September 1788
From: Vitré, M. de
To: Jefferson, Thomas


          
            
              Sir
            
            Rue du Temple No. 113.Vis à vis la rue portefoinTuesday Eveng. 23d. 7ber. 88.
          
          Last Sunday when I did myself the honor of writing you the scrawl I left at your Suisse’s; I inquired whether I might hope to see you the next morning betwixt 8 and 9, and notwithstanding I was told it was very uncertain, being in a country house aux  Termes, I should have still waited on you, had it not been for the very bad weather.
          As my departure will hardly take place earlier than to morrow, or Thursday week, I shall have more time than I at first imagined to take your commands, and all I at present have to hope is, that I shall have the good luck of meeting you at home.
          Besides the letters of recommendation you may be so kind as to favor me with for the inland towns, I’ll be infinitely obliged to you to procure me the means of being known to whatever American houses you may have at Rouen, Havre, St. Malo, Brest, Nantes, l’Orient, Bordeau[x,] Marseilles &c. as I have proposals to make for some objects of the manufactories of this kingdom which I believe would turn out reciprocally advantageous. I have the honor of remaining with the most respectfull sentiments Sir Your Excellency’s Most obedient & most humble Servante,
          
            
              de Vitré
            
          
        